Citation Nr: 0639804	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran submitted his claim for service connection for 
several issues, to include those on appeal, in November 2002.  
The veteran was granted service connection for lung cancer, 
status post partial lobectomy, diabetes mellitus, bilateral 
hearing loss, and impotency associated with diabetes mellitus 
by way of the May 2003 rating decision.  The veteran 
submitted his notice of disagreement (NOD) with the effective 
date assigned for service connection for the diabetes 
mellitus, bilateral hearing loss, and impotency.  He was 
issued a statement of the case (SOC) on the earlier effective 
date claim for those issues in February 2004.  The SOC also 
addressed the two issues on appeal.

The veteran submitted a VA Form 9 as his substantive appeal 
in March 2004.  He did not include the earlier effective date 
issues.  Rather he specifically limited his appeal to the two 
service connection issues on appeal.  The Board notes that 
the veteran also listed "service connection for impotency" 
on the VA Form 9.  However, service connection for that 
disorder is not at issue as service connection was granted in 
May 2003.  Thus the only two issues on appeal related to 
service connection are for a sleep disorder and peripheral 
neuropathy.

The issue of entitlement to service connection for peripheral 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence of a sleep disorder.


CONCLUSION OF LAW

The veteran does not have a sleep disorder that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records are negative for any 
evidence of a sleep disorder.  

Associated with the claims folder are private treatment 
records from several sources identified by the veteran to 
include H. Taylor, M.D., H. E. Garrett, M.D., and Baptist 
Memorial Hospital.  The records cover a period from 1975 to 
2003.  There is no evidence of a diagnosis of a sleep 
disorder in the records.  The veteran was noted to have lung 
cancer in November 2002 and he underwent a partial lobectomy.  
However, the records do not show evidence of a sleep 
disorder, either before or after the surgery.

There are VA treatment records associated with the claims 
folder for the period from November 2002 to March 2004.  
There is no diagnosis of a sleep disorder in the records.  
The veteran has been treated for several medical conditions, 
to include residual impairment from his lung cancer.  The 
records show that he has been cleared for home oxygen therapy 
since July 2003.

The veteran was afforded a VA respiratory examination in May 
2003.  The veteran's history of lung cancer and surgery in 
November 2002 was noted.  The veteran had a pulmonary 
function test (PFT).  No sleep disorder was diagnosed.

The veteran was awarded a 100 percent rating for the service-
connected residuals of his lung cancer in May 2003. 

He was afforded a VA respiratory examination in February 
2004, also with a PFT.  The examiner said there was no 
history of daytime hypersomnolence.  The veteran was noted to 
be on outpatient oxygen therapy; however, there was no 
diagnosis of a sleep disorder.

The RO issued a rating decision that found the veteran's 
residuals of lung cancer to be a permanent and total 
disability in March 2004.  One of the rating factors was that 
the veteran now relied on outpatient oxygen therapy.  

The veteran alleges that he has difficulty sleeping and that 
he requires oxygen in order to sleep.  He has not submitted 
any medical evidence to show that he has been diagnosed with 
a sleep disorder.  Moreover, the veteran also uses oxygen at 
home, and away from home, as noted in the March 2004 VA 
examination report.  Further, the use of oxygen has served as 
the basis to establish the permanent and total disability 
determination for residuals of the lung cancer.  There is no 
medical evidence of record to show a separate sleep disorder 
disability.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Therefore, the Board concludes 
that, without any current clinical evidence confirming the 
presence of a sleep disorder service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(current disability is a prerequisite to an award of service 
connection).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a sleep disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2006).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran submitted his original claim for disability 
compensation benefits in November 2002.  The RO wrote to the 
veteran in February 2003.  He was informed of the 
evidence/information needed to substantiate his claim.  He 
was advised of VA's duty to assist and what he needed to do 
in the development of his claim.  He was asked to submit 
evidence to the RO.

The veteran responded to the RO's letter in March 2003.  He 
submitted a statement and additional medical evidence in 
support of his claim.  

His claim for service connection for a sleep disorder was 
denied in May 2003.

The Board finds that the February 2003 letter to the veteran 
fulfilled VA's duty to notify him regarding the evidence 
necessary to support his claim, what VA is responsible for, 
what the veteran is responsible for, and for notifying the 
veteran to submit any pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Records were obtained 
from the veteran's private physicians/hospital.  VA medical 
records were obtained and associated with the claims folder.  
The veteran was afforded VA examinations, although not 
directly for the sleep disorder issue, that provided relevant 
medical evidence.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran alleges that he has a sleep disorder.  However, he 
has not provided evidence to show a diagnosis of the claimed 
disorder.  Nor is there any evidence of a sleep disorder in 
service.  Thus, there is no requirement to obtain a VA 
medical examination in this case.  See McLendon, 20 Vet. App. 
at 85-86; see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  
The Board finds that VA has complied, to the extent required, 
with the duty- to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for a sleep disorder is 
denied.


REMAND

The veteran is also seeking service connection for peripheral 
neuropathy.  He originally said that the peripheral 
neuropathy was secondary to his diabetes mellitus when he 
submitted his claim for service connection in November 2002.  
The veteran later said that he was seeking service connection 
for peripheral neuropathy on a direct and presumptive basis 
in addition to being secondary to his now service-connected 
diabetes mellitus when he submitted his NOD in July 2003.

As noted supra, the law provides that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain 
chronic diseases, including malignant tumors and organic 
disease of the nervous system, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

In addition, certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even though there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
(2006) are met.  See 38 C.F.R. § 3.309(e) (2006).  Acute and 
subacute peripheral neuropathy are among the list of 
presumptive diseases.  In general, for service connection to 
be granted acute or subacute peripheral neuropathy, the 
disease must be manifest to a degree of 10 percent within one 
year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2006).  
Also, the term acute and subacute peripheral neuropathy 
refers to transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e) (Note 2).

The veteran's SMRs are negative for any diagnosis of acute or 
subacute peripheral neuropathy in service.  Further, there is 
no evidence of a diagnosis of peripheral neuropathy or 
treatment for symptoms consistent with the disorder within 
one year of the veteran's discharge from service in September 
1966.  

The veteran was afforded a VA endocrine examination in March 
2003.  The examiner noted that the veteran complained of 
numbness in his feet and left hand.  The veteran gave a 
history of having a laminectomy in 1989.  The veteran 
underwent electromyography (EMG) and nerve conduction 
velocity (NCV) testing at the examination.  The report said 
that NCV testing of the bilateral median, left ulnar and left 
peroneal nerves were normal.  The right tibial nerve was said 
to have a low amplitude signal.  Sensory nerve conduction of 
the left median nerve was mildly prolonged and the left sural 
nerve was said to be unresponsive to stimulation.  The 
conclusion was that NCV/EMG of all four extremities was 
compatible with axonal neuropathy of the right tibial nerve.  
The examination diagnosis was adult onset diabetes mellitus 
with peripheral neuropathy and impotence with no evidence of 
nephropathy with proteinuria.

The examiner added an opinion wherein he said that that the 
neuropathy was less likely caused by the veteran's diabetes 
mellitus.  He said that the neuropathy was more likely due to 
a laminectomy.  The examiner did not provide any basis for 
the opinion, nor cite to any specific medical evidence to 
support his opinion that the neuropathy was related to the 
prior laminectomy.

The records from Dr. Taylor reflect that the veteran 
developed low back pain in January 1989.  He underwent a 
laminectomy in April 1989.  A follow-up entry, dated in June 
1989 did not report any evidence of a peripheral neuropathy 
as a residual from the surgery.  Further, none of the 
remaining records from Dr. Taylor, or other private sources, 
provided any evidence of a peripheral neuropathy that was 
associated with the back surgery.

There is a VA outpatient record, dated September 10, 2003, 
where the examiner noted that the veteran's peripheral 
neuropathy, orthostatic hypotension, and microalbuminuria 
were "concerning" for diabetes mellitus with end stage 
organ damage.  Although the examiner did not explicitly say 
the peripheral neuropathy was associated with the veteran's 
diabetes, it is clearly implied.  Also, even if the 
peripheral neuropathy could be linked as a residual from the 
prior back surgery, it is also possible that service 
connection on a secondary basis may be applicable under Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An examination is 
required to resolve the issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  

2.  Upon completion of the above 
development, the veteran should be 
afforded an examination to address his 
claim of service connection for 
peripheral neuropathy.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.  
The examiner should confirm that the 
veteran does have peripheral neuropathy.  
In so doing the examiner is requested to 
specifically address the results of the 
May 2003 EMG/NCV report and relate if 
they represent evidence of peripheral 
neuropathy in any extremity.  If the 
diagnosis of peripheral neuropathy is 
confirmed, the examiner is requested to 
offer an opinion as to whether there is 
at least a 50 percent probability or 
greater that the peripheral neuropathy is 
caused by the veteran's service-connected 
diabetes.  If, and only if, the examiner 
determines that the peripheral neuropathy 
is not caused by the veteran's service-
connected diabetes, the examiner is 
requested to address whether the 
veteran's diabetes aggravates the 
peripheral neuropathy.  A complete 
rationale for any opinion expressed must 
be provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


